DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following informalities:  In Figure 2, “Positive termianl” should be “Positive terminal”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6 and 16-19 are objected to because of the following informalities:  Claim 6, lines 2-3, “a portion of smart-crutch” should be “a portion of the smart-crutch”.  Claim 16, line 1, “of any of claims 1” should be “of claim 1”.  Claim 17, line 1, “of any of claims 1” should be “of claim 1”.  Claim 18, line 2, “according to any of claims 1” should be “according to claim 1”.  Claim 19, line 2, “according to any of claims 1” should be “according to claim 1”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communications unit configured for communicating” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “communicating at least one of a smart-crutch, a 
computing device/system, and an exo-skeleton apparatus”.  It is unclear what is communicated, or what it is communicated with.  For examination purposes, it has been assumed that the communications unit transmits data to and/or receives data from at least one of a smart-crutch, a computing device/system, and an exo-skeleton apparatus.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 13-14, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the international patent application publication of Mizuno et al. (JP 2006-014990 A).  An English translation of Denso is attached.  For examination purposes, it has been assumed that the term “crutch” means any walking aid.
As to claim 1, Mizuno discloses a smart crutch charging apparatus comprising:  a 
base unit (17) configured to supply a recharging voltage and current (see paragraph [0013] and Figure 5); at least one crutch receiving portion (portion of the base unit indicated by line from 17 in Figure 5) arranged on or within the base unit (17); at least one base terminal (power supply terminal) arranged within, thereon and/or proximate to each of the at least one crutch receiving portion (bottom portion of 17 in Figure 5), wherein upon at least a portion of a smart-crutch (1) being received by, in and/or on the crutch receiving portion (portion of smart-crutch 1 within receiving portion of 17 in Figure 5):  the at least one base terminal is configured to electrically or magnetically couple with a corresponding crutch terminal (charging terminal) of the at least a portion of the smart-crutch (see paragraph [0013]), and the base unit supplies the recharging voltage 
	As to claim 2, the base unit (17) is configured as a free-standing structure for placement on a horizontal surface (see paragraph [0013] and Figure 5).
	As to claim 3, at least a portion of the smart-crutch (1) comprises a distal end of a smart-crutch (portion of smart-crutch 1 disposed within base unit 17), and wherein the at least one crutch receiving portion is configured to receive the distal end of a smart-crutch (portion of smart-crutch 1 disposed within base unit 17) (see Figure 5).
	As to claim 4, Mizuno discloses a stabilization means (upper portion of base unit 17 holding smart-crutch 1 upright) configured for retaining at least one smart-crutch in an upright position upon the at least a portion of the smart-crutch being received by, in and/or on the receiving portion (see Figure 5).
	As to claim 8, each of the base terminal and crutch terminal are configured to physically contact one another upon the at least a portion of the smart-crutch being received by, in and/or on the at least one receiving portion (see paragraph [0013]).
	As to claim 13, Mizuno discloses a power supply cable configured to electrically connect the apparatus to a source of AC power (power cord, see Figure 5).
	As to claim 14, Mizuno discloses a sensor (6a) (see paragraph [0013]).
	As to claim 16, Mizuno discloses the apparatus comprising a communications unit (within wireless device 7a) configured for transmitting data to and/or receiving data from a computing device/system (in an automobile) (see paragraph [0014], lines 1-3).
.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno in view of the international patent application publication of Seng et al. (WO 2015/102542 A1).  
As to claim 5, Mizuno discloses all of the claimed features, as set forth above, 
except for the base unit being configured as a wall-mounted unit.  Seng teaches a base unit for holding a crutch, wherein the base unit is configured as a wall-mounted unit (see page 14, lines 11-17 and Figure 9A).  It would have been obvious to one of ordinary skill .
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno in view of “How do electric toothbrushes charge through plastic?” from Planet Science (Planet).
As to claim 9, Mizuno discloses all of the claimed features, as set forth above, 
except for each of the base terminal and crutch terminal configured as independent coils arranged proximate one another and configured to recharge the rechargeable power supply of the smart-crutch via inductive charging upon the at least a portion of the smart-crutch being received by, in and/or on the at least one receiving portion.  Planet discloses an inductive charging unit, wherein each of a base terminal (coil inside charger, see diagram) and a receiving terminal (coil inside electric toothbrush, see diagram) are configured as independent coils arranged proximate one another and configured to recharge the rechargeable power supply of a device (electric toothbrush) via inductive charging upon the at least a portion of the device being received by, in and/or on the at least one receiving portion (potion containing coil inside electric toothbrush) (see diagram).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the base terminal and crutch terminal of Mizuno as independent coils arranged proximate one another and configured to recharge the rechargeable power supply of the smart-crutch via inductive charging upon the at least a portion of the smart-crutch being received by, in and/or on the at least one receiving portion, in order to efficiently recharge the power source of the smart-crutch.

	As to claim 11, the conducting element of Planet comprises a magnetic core (iron core, see diagram).
Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno in view of the US patent application publication of Iida et al. (2012/0170323).
As to claim 12, Mizuno discloses all of the claimed features, as set forth above, 
except for a transformer configured to convert alternating-current (AC) received from a source of AC to direct-current (DC) for supplying the voltage and current to recharge at least one smart-crunch.  Iida discloses a charging adaptor unit, further comprising a transformer (13) configured to convert alternating-current (AC) received from a source of AC to direct-current (DC) (see paragraph [0004], lines 1-7 and Figure 11).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mizuno by employing a transformer configured to convert alternating-current (AC) received from a source of AC to direct-current (DC for supplying the voltage and current to recharge at least one smart-crutch, in order to generate smooth, regulated DC power to recharge the smart-crutch.
	As to claim 17, Iida discloses a diode-bridge (2) configured to harmonize polarities of the base terminal and the crutch terminal (see paragraph [0004] and Figure 11).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno in view of the US patent application publication of Summit et al. (2015/0257966).
As to claim 15, Mizuno discloses all of the claimed features, as set forth above, 
except for the sensor being selected from the group consisting of:  a pressure sensor, a proximity sensor, and a power level sensor for sensing a power level of the rechargeable energy source, and any combination of the foregoing.  Summit discloses a crutch comprising a pressure sensor (see paragraph [0055], lines 4-7).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used a pressure sensor in the crutch of Mizuno, in order to monitor use of the crutch by a patient.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno in view of the US patent application publication of Kazerooni et al. (2014/0358290).
As to claim 19, Mizuno discloses all of the claimed features, as set forth above, 
Including a smart-crutch charging apparatus according to claim 1 and at least one smart-crutch (1) (see Figure 5).  Mizuno does not disclose an exo-skeleton apparatus.  Kazerooni discloses an exo-skeleton apparatus (130, see Figure 2) comprising a crutch (112, see Figure 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the system of Mizuno with the exo-skeleton apparatus of Kazerooni, in order to make it easier for users to perform ambulatory activity.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, and because of an informality, but would be allowable if rewritten in independent form 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 contains allowable subject matter because none of the prior art of record 
discloses or suggests the crutch receiving portion comprising a mounting clamp configured with an opening for receiving the at least a portion of the smart-crutch, in combination with the remaining claimed features.
	Claim 7 contains allowable subject matter because none of the prior art of record discloses or suggests the clamp configurable in an open and a closed position, wherein in the open position, the opening is configured to receive the at least one portion of the smart-crutch, and wherein in the closed position:  the at least one smart-crutch is retained by the clamp; and/or the base terminal comes into contact and/or proximity to the crutch terminal, in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL KAPLAN/Primary Examiner, Art Unit 2836